In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Loughlin, J.), dated July 27, 2005, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Dorothy Scarpinito slipped and fell on a mat near automatic sliding doors she was using to exit the defendant’s store. Scarpinito had seen the mat on the floor but had not made any particular observation about it. She did not look at the floor or mat upon her exit before the fall. When asked at her deposition whether she observed anything after her fall about the location where she fell, Scarpinito answered “[N]o.” However, she stated that she knew that the mat was wet because her legs were wet.
The defendant established its entitlement to summary judgment by establishing that there was no evidence of a defective *323condition which caused Scarpinito to fall (see Kuchman v Olympia & York, USA, 238 AD2d 381 [1997]; Robinson v Lupo, 261 AD2d 525 [1999]; Capone v 450 Lexington Venture, 300 AD2d 428 [2002]; Brown-Phifer v Cross County Mall Multiplex, 282 AD2d 564 [2001]). In opposition, the plaintiffs failed to raise a triable issue of fact as to the existence of a dangerous or defective condition (see Kovelsky v City Univ. of N.Y., 221 AD2d 234 [1995]; Sook Ja Lee v Yi Mei Bakery Corp., 305 AD2d 579 [2003]; Garcia v Delgado Travel Agency, 4 AD3d 204 [2004]; Keum Choi v Olympia & York Water St. Co., 278 AD2d 106 [2000]). Accordingly, the Supreme Court properly granted summary judgment in favor of the defendant. Florio, J.P., Ritter, Skelos and Lifson, JJ., concur.